Citation Nr: 1813478	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO. 14-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ORDER

Service connection for an acquired psychiatric disorder is denied. 


FINDING OF FACT

An acquired psychiatric disorder is not related to service. 


CONCLUSIONS OF LAW

An acquired psychiatric disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from April 1974 to May 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Detroit, Michigan.

In September 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The enumerated diseases include psychoses, but do not include PTSD or other psychiatric/mental disorders. 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(1)(5).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran does not contend that he had onset of an acquired psychiatric disorder in service and service treatment records do not contain any pertinent complaints, treatment, or diagnoses. The service separation examination includes normal psychiatric findings and a profile rating of S-1, indicating that he possessed a high level of medical fitness regarding psychiatric factors, including personality, emotional stability, and psychiatric diseases. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The Veteran maintains that he witnessed a personal assault on a fellow serviceman perpetrated by other members of his unit during basic training. He has described this incident as a "blanket party." The Veteran does not contend that he engaged in the incident or was a victim of the incident. As the Veteran was not the victim of an assault, the provisions pertinent to personal assault do not apply. As the stressor is not alleged to have occurred in combat, the provisions pertinent to combat do not apply. As the Veteran's stressor does not involve fear of hostile military or terrorist activity, those provisions also do not apply. In this case, to substantiate the stressor, the record must include service records or other credible evidence that supports and does not contradict the Veteran's statements. Doran, 6 Vet. App. at 289. 

After a review of all of the evidence, the Board finds that the Veteran's stressor is not credible and that, although there is a diagnosis of PTSD, there is no verified stressor to meet the criteria under 38 C.F.R. § 3.304(f). See Moreau, 9 Vet. App. at 395-396 (a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors).

In so finding, the Board has reviewed the multiple recitations of the stressor, as contained in the initial claim, the Notice of Disagreement, and the Veteran's hearing testimony. These accounts are materially inconsistent and cannot be reconciled. 

In his hearing testimony, the Veteran identified his friend-the victim of the blanket party-as "Beaumont." In his initial claim and in his Notice of Disagreement, he identified him as "Thoma." 

In the initial claim, the Veteran stated that the assault took place "after" graduation from basic training. In his hearing testimony, he stated that the assault took place "the night before we graduated." 

In his hearing testimony, the Veteran stated that the victim was beaten with bunk adapters as well as locks and soap, stuffed into socks. In his initial claim, he specifically stated that they did not use soap, but used bunk adapters "instead" of soap. Incidentally, the Wikipedia article on "blanket party" lists as examples of the types of items used to strike the victim of the blanket party as soap and bunk adapters. 

In his hearing testimony, the Veteran stated that, after the assault, the victim was removed from the scene on something like a stretcher to stabilize his back. In his Notice of Disagreement, he stated that he was removed on a chair. 

In the initial claim, the Veteran stated that he did not see the assault as he was hiding under his bunk-the same bunk in which the assault took place. In the Notice of Disagreement, he claimed that he saw everything because the assault took place on the bunk above him.

In the initial claim, the Veteran stated that he did not know who was responsible for the assault because he did not see it. In another paragraph of the same document, he identified the individuals responsible as African Americans who did not like the fact that the victim was a friend of the Veteran. In the Notice of Disagreement, the Veteran maintained that he does not know who took part in the assault, but their names should be in the service records. In his hearing testimony, he referred to someone named "Donald" as being responsible.

Notwithstanding the inconsistent statements regarding the identity of the individuals involved in the assault, the Veteran's assertion that he could not identify members of his unit with whom he had completed basic training, despite being in the same room where the assault took place, would appear to strain credulity. Moreover, he stated that the individuals who committed the assault told him to stay under the bunk during the assault and threatened to do the same to him if he reported it; so, he was in direct voice communication with these individuals. Again, it seems inconceivable that he could have been verbally instructed and threatened by members of his own unit and yet not know who they are. 

The Veteran has stated that he was sent home to recover following the incident. However, his service records do not reflect this, and do not corroborate his assertions as to an assault. Rather, they reveal unauthorized absences on May 8, 1975, and from November 26, 1975, to December 1, 1975, for which he was reduced in rank.

In addition, the Veteran was charged with disobeying orders and threatening a superior officer in August 1974; and, in December 1975, the Veteran was charged with larceny and was noted to be in confinement pending a General Court Martial. A January 1976 memorandum notes that he was reduced in rank for violation of Article 15 and AR 27-10 VOCO, involving the loss of a tent, tent liner, and tarpaulin. In April 1976, the Veteran was recommended for General Discharge because he "cannot be trusted in a position of responsibility. He consistently fails to adhere to Military authority and makes no personal effort to become an effective soldier. His personal conduct sets a bad example for other enlisted members of this unit. [The Veteran] has been transferred from section to section for the purposes of trying to aid him in becoming productive. Further rehabilitative efforts will neither benefit [the Veteran] or the U.S. Army." Contrary to the Veteran's assertion, the service records do not substantiate his claimed stressor, nor are they in any way supportive of his claimed stressor. 

In sum, the various recitations of the Veteran's stressor are materially inconsistent in detail. The accounts cannot be reconciled. The Board therefore finds that the Veteran's stressor is not credible, and the criteria for service connection under 38 C.F.R. § 3.304(f) have not been met. 

As there is no associated injury or disease in service and no medical opinion that purports to relate a current psychiatric disorder other than PTSD to service, the Board finds that the criteria for service connection under 38 C.F.R. § 3.303 have also not been met. 

In light of these findings, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


